DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 16-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (US 2006/0169381, of record) and further in view of (a) Domingo (US 2014/0283969, of record) and (b) Bohm (US 5,599,868, of record) and/or Sevignon (WO 2013/087657, of record).  
As best depicted in Figure 1, Radulescu teaches a heavy duty tire construction comprising a radial carcass 2, a tread 5, a first working belt layer 41, a layer of circumferential elements 42, a second working crown layer 43, and a protective layer 44.  It is evident from Figure 1 that respective layers extend in axial planes that are separate from one another and substantially parallel to one another.  Radulescu further states that said working belt layers are formed with inextensible metallic cords (Paragraph 11) and said layer of circumferential elements are formed with metallic cords having a secant modulus between 10 GPa and 120 GPa and a maximum tangent modulus of less than 150 GPa (Paragraphs 53).  In such an instance, though, Radulescu is completely silent with respect to (a) the mechanical properties of a topping rubber associated with said working belt layers and (b) a range of cord diameters and material properties in said working belt layers.

Also, regarding the cord diameter and material properties, the claimed ranges are consistent with those that are conventionally used in working belt layers of heavy duty tire constructions.  Domingo, for example, suggests the exemplary use of cords having a diameter of 1.07 mm (Paragraph 176) and further teaches the use of cords as taught by WO 2006/013077 (Page 10, Lines 1-3) and WO 2009/083212 (Page 12, Lines 24+).  Each of these disclosures describes "“ore preferred” embodiments in which the steel cords have a tensile strength of at least 3,000 MPa and such is seen to encompass cords with a UHT characterization (ultra high tensile strength).  One of ordinary skill in the art at the time of the invention would have found it obvious to us UHT steel given its well-known use in working belt layers of heavy duty tires.   
With further respect to claim 16, high filler dispersion is extremely desirable in a wide variety of rubber industries, including the tire industry, as shown for example by Bohm (Column 1, Lines 5-30 and Column 7, Lines 34+) and/or Sevignon (Abstract) (corresponds with processing advantages and product uniformity).  It is evident that the claimed dispersion values are 
Lastly, regarding claim 16, the circumferential layer of Radulescu is broadly described as having a width as small as 0.5 times a tread width (Paragraph 30) and furthermore, the protective layer is described as being narrower or wider than a least wide working layer (Paragraph 72).  This suggests a wide variety of embodiments in which said protective layer is wider than said circumferential layer.   
With respect to claim 17, as noted above, Domingo teaches tan delta values that fully encompass those required by the claimed invention.
Regarding claim 18, Domingo teaches the claimed rubber composition (Paragraphs 88-94).
As to claim 19, Domingo teaches the claimed cord construction (Paragraph 126).
Regarding claims 20-22, Figures 1 and 2 of WO ‘077 depict the claimed cord construction.  Also, see Paragraphs 115+ of Domingo.  With specific respect to claims 21 and 22, as noted above, WO ‘077 and WO ‘212 teach tensile strengths that fully encompass those of the claimed invention. 	
As to claim 23, the language “radially outermost calendaring layer” appears to refer to a working crown layer, as opposed to a protective layer (independent claim 16 doesn’t even include a protective layer). Additionally, the modified composition of Domingo (as detailed above) is seen to be substantially analogous to those of the claimed invention (in terms of 
Regarding claim 24, independent claim 16 is devoid of a protective layer and as such, it appears that the claims are referring to a working crown layer (claim 16 refers to metal cords in working crown layers).  This is further evident from Paragraph 75 of Applicant’s original disclosure.  Lastly, Domingo (Paragraph 102+) is similarly directed to a saturated, layered cord and such is seen to be substantially analogous to that of the claimed invention, suggesting a permeability in accordance to the claimed invention.        
With respect to claim 26, see Paragraph 135 of Domingo.
As to claims 27 and 28, the working belt layers of Radulescu satisfy the claims (Paragraph 11).
Regarding claim 29, Radulescu teaches the inclusion of a protective layer (Paragraph 78).
With respect to claim 30, Radulescu suggests the inclusion of a triangulation layer (Paragraph 80).
As to claim 31, the language “weakly conductive and configured to limit corrosion” fails to structurally define the claimed composition over that of Radulescu in view of Domingo.
Regarding claim 32, radially outermost working layer 43 has a smaller axial width than the additional working layer 41 (Figure 1).  Additionally, as stated above, said circumferential .  
Response to Arguments
4.	Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that working layer 43 in Radulescu does not extend in a plane parallel to the other layers.  It is noted that (a) Radulescu states that all the layers of the crown reinforcement have a virtually infinite radius of curvature over a width of said circumferential layer and (b) the claims simply require that a radially outermost working layer extends in a plane that is separate from and “substantially” parallel to an axially extending plane of each other respective layer.  It is unclear how respective planes in Radulescu are not substantially parallel with one another (even if, for arguments sake, that an inflection point is present).
	Applicant also contends that protective layer 44 is the axially shortest layer and such is in direct contrast to the claimed arrangement.  As detailed above, though, said protective layer can be wider than a least wide working crown layer and thus, can in fact be wider than a circumferential layer (which itself is narrower than all of the working layers).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer